Citation Nr: 1212475	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO reopened the previously denied claim, but denied the underlying matter based on the merits.  The Veteran testified before the undersigned at a Board hearing at the local RO in May 2011.  The hearing transcript has been associated with the claims file. 

As a matter of history, the Veteran's claim was originally denied by the RO in a September 1987 rating decision.  The Veteran appealed.  In March 1989, the Board denied the claim for service connection based on the finding that the Veteran's current skin disorder did not have an onset during his period of service and it was not otherwise related to his period of service, to include his inservice exposure Agent Orange.  The Veteran sought to reopen his claim, and the RO continued to deny his claim on the merits.  In May 1997, the Board reopened the previously denied claim, but again denied the claim on its merits.  The Veteran did not appeal, and for this reason, the May 1997 Board decision became final.  The Veteran again seeks to reopen the claim.

In March 2011 and May 2011 statements, the Veteran raised the following claims: petitions to reopen previously denied claims for entitlement to service connection for a organic brain disease (originally claimed as residuals of arteriovenous malformation), a left knee disorder, and a psychiatric disorder; and claims for entitlement to service connection for a heart disorder, prostate cancer, diabetes mellitus, erectile dysfunction, and peripheral neuropathy in both the upper and lower extremities.  Since these matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1997 decision, the Board denied entitlement to service connection for skin disorder, because the evidence of record did not show that the skin disorder was incurred in service or was otherwise related to the Veteran's period of service.

2.  Evidence received since the May 1997 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The Board's May 1997 decision that denied the claim of entitlement to service connection for skin disorder is final. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  New and material evidence has been presented to reopen the previously denied claim for service connection for skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for skin disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

II.  New and Material Evidence 

The Veteran seeks to reopen a claim of service connection for skin disorder.  In May 2003, the Veteran initiated the current claim on appeal.  In an August 2003 rating decision, the RO essentially reopened the previously denied claim, but denied the underlying claim on the merits. 

The Veteran's claim for service connection was previously denied by the RO and the Board.  In a March 1994 rating decision, the RO denied service connection. The Veteran perfected an appeal to the Board. The Board's May 1997 decision affirmed the March 1994 rating decision, and that rating decision is, thereby, subsumed by the appellate determination of the Board.  38 C.F.R. § 20.1104.  The Veteran did not appeal, and the Board's May 1997 decision became final.  38 C.F.R. § 20.1100. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). Before reaching the underlying claim of entitlement to service connection, the Board must first determine whether new and material evidence has been presented to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence that has not been previously submitted to the agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to first review the evidence submitted since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the May 1997 Board decision consisted of the following: the Veteran's service treatment records, which included the Veteran's June 1968 separation examination report; VA medical records starting in 1986 that show complaints of, and treatment for, skin problems; and the Veteran's statements and testimony from various correspondences and from an October 1996 Board hearing. 

Based on the evidence of record at that time, the Board denied the claim for entitlement to service connection for skin disorder, to include as due to Agent Orange exposure.  The evidence was against a finding that a current chronic skin disorder was incurred in service or was otherwise related to the Veteran's period of service.

The Board finds that the additional evidence received since the May 1997 Board decision relates to the unestablished fact necessary to substantiate the claim. Specifically, the additional evidence provided includes the Veteran's May 2011 hearing testimony regarding skin problems in service and continuity of symptomatology since service.  The Veteran testified that he has continuously experienced skin problems involving his entire body since his service in Southeast Asia, where he was required to travel to the Republic of Vietnam.  Further, the Board observes that on his original claim application dated in May 1987, the Veteran reported that the onset of his skin problem was in 1978; however, the Veteran has since asserted that he sought dermatological treatment at least since 1973 and he has consistently reported since his original claim that he has experienced similar skin problems since his period service.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  
    
Thus, in accordance with Shade, the Board finds that this additional lay testimony received since its May 1997 decision relates to the unestablished fact necessary to substantiate the claim.  The Board accordingly finds that new and material evidence has been received to reopen the claim for entitlement to service connection for skin disorder.  The Veteran's appeal to reopen is granted to that extent.  Discussion of the merits of the claim for service connection is in the Remand portion below.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for skin disorder is granted, subject to the Remand instructions below.


REMAND

While VA has received additional evidence which is sufficient to reopen the Veteran's claim for service connection for skin disorder, additional development is necessary prior to adjudication of the appeal on the merits.

Initially, the Board finds that remand of the Veteran's claim is necessary as the evidence of record indicates that the Veteran applied for, but was denied, benefits from the Social Security Administration (SSA).  See April 1985 SSA determination letter.  Records underlying any SSA determinations should be obtained, in furtherance of the Veteran's claim.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO/AMC should request the SSA records and, if no records exist, request that the SSA provide a negative response.

A remand is also needed in order to obtain a medical examination with opinion on whether the Veteran's current skin disorder had its onset in service, or is otherwise related to his period of service, to include as due to inservice exposure to Agent Orange.  Here, VA has already conceded that the Veteran was exposed to herbicides, including Agent Orange, during his period of service.  See May 1997 Board decision.  A review of the record shows that Veteran has been afforded two VA examinations in conjunction with his skin claim, in which the nature of his current skin disorder was identified (dyshidotric eczema).  See VA examination reports dated in July 1987 and February 2005.  The February 2005 VA examination was provided after VA received the Veteran's petition to reopen.  Neither of these examination reports, however, contains a medical opinion on whether the Veteran's current skin disorder had an onset during his period of service or is related to his period of service, to include his inservice exposure to Agent Orange.  VA regulations required that examination report must be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, given the facts of this case, and in consideration of the duty to assist, the Board finds that a remand is necessary to provide the Veteran with another VA examination in order to obtain a medical opinion on whether the Veteran's current skin disorder had its onset in service, or is otherwise related to his period of service, to include as due to inservice exposure to Agent Orange.  

Lastly,  at the Board hearing, the Veteran testified that he has received continuous treatment at the VA. The most recent treatment records associated with the claims file are from January 2011.  A review of the Virtual VA paperless claims processing system also does not reveal any additional treatment records.  As VA medical records are constructively of record and must be obtained, the RO should associate VA treatment records from January 2011 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response from SSA, negative or positive, should be associated with the claims file. 

2. Appropriate action should be taken to associate all VA treatment records from January 2011 to the present with the Veteran's record.

3. After all the available records have been obtained, the RO/AMC should schedule the Veteran for a VA skin examination, with the appropriate specialist, to identify the nature and likely etiology of the Veteran's skin disorder.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After reviewing of the claims file and the examination report, the examiner should identify all of the Veteran's current skin disorders, and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder: (a) had its onset during service; (b) was manifested to a compensable degree during the first year after exposure to herbicides; or (c) is otherwise related to any aspect of the Veteran's period of service (including exposure to Agent Orange). 

In doing so, the examiner should specifically consider the Veteran's lay statements that he has experienced similar skin problems since his period of service.  The examiner should also take into account that the  availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet.App. 120 (2007)

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond. 

4. In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5. Thereafter, the RO should review the expanded record and readjudicate the issue on appeal under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


